Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ajay Kumar Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the Immigration Judge’s denial of his requests for asylum and withholding of removal. We have thoroughly reviewed the record and conclude that the record evidence does not compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Singh (B.I.A. Oct. 22, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials, before this court and argument would not aid the decisional process.
PETITION DENIED